     Case 3:20-cv-00427-MMD-WGC Document 15 Filed 02/12/21 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     RICHARD GRANADOS,                                 Case No. 3:20-cv-00427-MMD-WGC

7                                  Petitioner,                       ORDER
             v.
8
      RENEE BAKER, et al.,
9
                               Respondents.
10

11

12          Good cause appearing, it is hereby ordered that Respondents’ unopposed first

13   motion for extension of time (ECF No. 14) is granted. Respondents have until March 4,

14   2021 to file a reply in support of the motion to dismiss (ECF No. 7).

15          DATED THIS 12th Day of February 2021.

16

17

18                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
